Citation Nr: 1410466	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-27 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability

2.  Entitlement to service connection for a low back disability, to include as secondary to a service-connected right knee disability.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for an eye disability.

5.  Entitlement to service connection for a right hip disability, to include a secondary to a service-connected right knee disability.

6.  Entitlement to service connection for bilateral carpal tunnel syndrome.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to a disability rating in excess of 20 percent for a right shoulder disability.

9.  Entitlement to a disability rating in excess of 10 percent for a right knee disability.  

10.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active service from July 1980 until retirement in November 2004.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2009, May 2010, and September 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  



The Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in November 2013.  A transcript of that hearing is of record. 

The issues of entitlement to service connection for a low back disability, an eye disability, and a right hip disability, and entitlement to an increased disability rating for a right knee disability are REMANDED to the RO via the Appeals Management Center in Washington, D.C.  


FINDINGS OF FACT

1.  In an unappealed April 2008 rating decision, the RO denied reopening a claim of entitlement to service connection for a low back disability.  

2.  The evidence associated with the claims file subsequent to the April 2008 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for a low back disability.

3.  Headaches are etiologically related to the Veteran's active service.

4.  Bilateral carpal tunnel syndrome was present and manifested to a degree of 10 percent or more within one year of the Veteran's retirement from active service.  

5.  In a September 2013 statement, prior to the promulgation of a decision in the appeal of the issues of entitlement to service connection for hypertension and entitlement to a disability rating in excess of 20 percent for a right shoulder disability, the Veteran withdrew his appeal of those issues.  




CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).

2.  Headaches were incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

3.  Bilateral carpal tunnel syndrome is presumed to have been incurred in active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

4.  The criteria for withdrawal of the appeal of the issue of entitlement to service connection for hypertension have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2013).

5.  The criteria for withdrawal of the appeal of the issue of entitlement to a disability rating in excess of 20 percent for a right shoulder disability have been met.  38 U.S.C.A. §§ 7105(a), 7108 (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b)(c) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception is where new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108 (West 2002).

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).

The phrase raises a reasonable possibility of substantiating the claim is a low threshold and the regulations do not require new and material evidence as to each previously unproven element of a claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the new evidence, although not its weight, is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran originally filed a claim of entitlement to service connection for a low back disability in September 2004.  A February 2005 rating decision denied service connection for low back strain based on a finding that the Veteran did not have a chronic low back disability that was related to active service.  The Veteran did not appeal that decision.  In September 2007, the Veteran filed a claim to reopen the claim of entitlement to service connection for a low back disability.  An April 2008 rating decision denied reopening of the claim based on a finding that new and material evidence had not been submitted.  The Veteran did not appeal that decision.  

The pertinent evidence of record at the time of the April 2008 rating decision included the Veteran's service medical records, which show that the Veteran received sporadic treatment for symptoms of a low back disability while in active service; a November 2005 VA general medical examination report, at which time the Veteran reported experiencing low back pain; and VA Medical Center treatment records, which show the Veteran to have complained of chronic back pain as early as May 2005.

The pertinent evidence that has been received since the unappealed rating decision includes the Veteran's statements that he has experienced back pain since active service; the Veteran's statements that walking with an altered gait as a result of his service-connected right knee disability causes his back pain to increase in severity; and additional VA Medical Center treatment records which show that the Veteran has continued to report experiencing symptoms of back pain since service and that he was diagnosed with a herniated disc in his lumbar spine.

The Board finds that the Veteran's statements that his back pain has existed since his active service and that walking with an altered gait as a result of his service-connected right knee disability causes his back to hurt are new and material.  They are not cumulative or redundant of the evidence previously of record.  Moreover, they raise a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for a low back disability is warranted.

Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

To establish entitlement to service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease of injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Where a Veteran served at least 90 days during a period of war and manifests an organic disease of the nervous system to a degree of 10 percent or more within one year from the date of termination of that service, the disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of the disability during the period of service.  38 U.S.C.A. §§ 1101, 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (a) (2013).

The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  For certain chronic diseases, set forth in 38 C.F.R. § 3.309(a), to include arthritis, continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. §§ 3.303(b), 3.309(a) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Headaches

The Veteran has asserted that he first started experiencing headaches while in active service and that he self-treated with over-the-counter medication.  

A review of the service medical records show that in April 2002, the Veteran was seen for various complaints following a motor vehicle accident (MVA), to include headaches.  He was not diagnosed with a headache disability at that time.  In his August 2003 post-deployment Health Assessment Questionnaire, the Veteran reported that he had started to experience headaches while deployed to Kuwait.  That statement was not elaborated upon.

There is no other indication from the service medical records that the Veteran received additional treatment for headaches while in active service.  However, the Veteran is competent to report that he continued to experience headaches while in active service and has continued to experience them since his retirement from active service.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds that Veteran to be credible in that assertion.  

A review of the post-service medical records shows that the Veteran was diagnosed with headaches as early as February 2006, over one year after separation from service.  Additionally, in April 2009, the Veteran specifically reported to his VA Medical Center treatment provider that he had been experiencing chronic headaches since active service.  

The Board notes that the Veteran has not been provided a VA examination of his headaches, nor is there a VA opinion regarding the etiology of his headaches of record.  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F .3d 1331 (Fed. Cir. 2006).  In this case, the Veteran is competent to identify headaches and the Board finds him credible in that regard.

In sum, the service medical records show that the Veteran reported experiencing headaches during active service, to specifically include while deployed to the Persian Gulf.  The Veteran has competently reported that he continued to experience headaches in active service and has continued to experience them since that time and the Board has found the Veteran credible in this regard.  The Veteran was diagnosed with headaches slightly over one year after separation from service.  The Veteran has been diagnosed with and treated for chronic headaches by his treatment providers at the VA Medical Center.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to service connection for headaches is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Bilateral Carpal Tunnel Syndrome

The Veteran has asserted that he has carpal tunnel syndrome as a result of active service.  Specifically, the Veteran has reported that his duties as a teletype repairman required extensive firm typing on keyboards and as a result, he developed bilateral carpal tunnel syndrome.

A review of the service medical records is silent for treatment for or a diagnosis of carpal tunnel syndrome or symptoms which could be attributed to carpal tunnel syndrome while the Veteran was in active service.  However, the Veteran is competent to report symptoms, such as wrist pain, during active service and that he has continued to experience the symptoms since his retirement from active service.  Moreover, the Board finds the Veteran credible in that regard. 

A review of the post-service medical evidence shows that shortly after his retirement from active service, the Veteran began reporting symptoms of hand pain to his treatment providers at the VA Medical Center.  The Veteran specifically reported hand and wrist pain as early as November 2005, less than one year following his retirement from active service.  Based on further examination, the Veteran diagnosed with bilateral carpal tunnel syndrome in December 2005, just over one year following separation from active service.

The Board acknowledges that the Veteran was not officially diagnosed with bilateral carpal tunnel syndrome within one year of his retirement from active service.  However, as the Veteran had complained of the symptoms which precipitated the diagnosis well within one year of his separation from active service, the Veteran should not be held accountable for the reasonable delay of treatment providers to diagnose the disability based on the symptoms he had been reporting for some time.  Therefore, the Board finds that the Veteran had bilateral carpal tunnel syndrome, an organic disease of the nervous system, within one year of his retirement from active service.

Carpal tunnel syndrome is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2013), pertaining to complete and incomplete paralysis of the median nerve.  Under that code, a 10 percent disability rating is warranted for mild symptoms of incomplete paralysis of the median nerve.  Based on the Veteran's reports of hand and wrist pain precipitating the diagnosis of carpal tunnel syndrome, the Board finds that the Veteran's carpal tunnel symptoms were manifest to a degree of at least 10 percent within one year of his separation from active service.  

In sum, the Veteran manifested an organic disease of the nervous system to a compensable degree within one year of his retirement from active service.  Accordingly, the Board finds that the preponderance of the evidence is for the claim and entitlement to service connection for bilateral carpal tunnel syndrome is warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Withdrawal

An appeal consists of a timely filed notice of disagreement in writing, and after a statement of the case has been furnished, a timely filed substantive appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 20.200 (2013).  A substantive appeal may be withdrawn in writing by an appellant or an appellant's authorized representative at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b) (2013).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.

The record shows that the Veteran filed a timely notice of disagreement with a July 2009 rating decision that denied service connection for hypertension and entitlement to a disability rating in excess of 20 percent for a right shoulder disability.  In June 2010, the Veteran perfected an appeal of those issues.  

In a September 2013 written statement, the Veteran withdrew the appeal of the issues of entitlement to service connection for hypertension and of entitlement to a disability rating in excess of 20 percent for a right shoulder disability.  The Veteran has withdrawn his substantive appeal and the Board does not have jurisdiction to decide any appeal for those benefits.  Therefore, the appeals must be dismissed.  38 C.F.R. § 20.204 (2013). 


ORDER

New and material evidence has been presented and the claim of entitlement to service connection for a low back disability is reopened.  To that extent only, the appeal is allowed.  

Entitlement to service connection for headaches is granted.

Entitlement to service connection for bilateral carpal tunnel syndrome is granted.

The appeal of entitlement to service connection for hypertension is dismissed.  

The appeal of entitlement to a disability rating in excess of 20 percent for a right shoulder disability is dismissed.


REMAND

The Board finds that additional development is required before the Veteran's remaining claims on appeal are decided.  

With regard to the Veteran's claim of entitlement to service connection for a low back disability, the Board notes that a review of the service medical records shows that the Veteran received sporadic treatment for a low back disability while in active service.  Additionally, at his September 2004 separation examination, the Veteran responded "yes" to the question of whether he experienced recurrent back pain or back problems.  That was elaborated upon by the examiner, who noted that the Veteran had low back pain following a motor vehicle accident (MVA) and that it was resolving.  However, the examiner did not note that it had resolved prior to separation.  

VA Medical Center treatment notes of record show that the Veteran received treatment for low back pain as early as May 2005, less than one year following his separation from active service, and that he has been diagnosed with low back strain and herniated disc in the lumbar spine.  Additionally, the Veteran has consistently reported that he has experienced low back pain since service and that his altered gait resulting from his service-connected right knee disability made his low back pain worse.  Further, the Veteran is competent to report symptoms such as back pain.  In light of the evidence of low back complaints in service, the current diagnoses of a low back disability, and the Veteran's statements that he has continued to experience back pain since service and that walking with a limp makes his back pain worse; the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any current low back disability, to include whether it was caused or chronically worsened by a right knee disability.  McClendon v. Nicholson, 20 Vet. App. 79 (2006). 

With regard to the Veteran's claim of entitlement to service connection for a right hip disability, the Board notes that the Veteran has reported that he first noticed symptoms of a right hip disability in the late 2000s.  He reported that walking with a limp as a result of his service-connected right knee disability caused his hip to hurt and the Veteran is competent to report those symptoms.  A review of the VA Medical Center treatment notes of record shows that the Veteran was diagnosed with right hip greater trochanteric bursitis.  In light of the Veteran's report that walking with a limp causes his right hip to hurt and the VA Medical Center treatment notes of record showing the Veteran to have a diagnosis of a right hip disability, the Board finds that the Veteran should be provided a VA examination to determine the nature and etiology of any current right hip disability.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim of entitlement to service-connected for an eye disability, claimed as dry eyes, the Veteran has reported that he has experienced dry eye symptoms since undergoing LASIK surgery while in active service.  A review of the service medical records shows that the Veteran underwent LASIK surgery during active service and he is competent to report that he has experienced dry eye symptoms since that time.  Therefore, the Veteran should be provided a VA examination to determine the nature and etiology of any currently present eye disability, to specifically include dry eyes.  

With regard to the Veteran's claim of entitlement to an increased rating for a right knee disability, the Board notes that at his November 2013 Board hearing, the Veteran reported that the symptoms of his right knee disability had gotten worse since his last VA examination.  A review of the record shows that the Veteran was last provided a VA examination of his right knee in July 2013.  As the Veteran has asserted that his symptoms have worsened since that time, the Veteran should be provided a new VA examination to determine the current level of severity resulting from the service-connected right knee disability.  

Finally, further development is in order to comply with the notice requirements of 38 U.S.C.A. § 5103 (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159 (2013).

A claim for TDIU is raised by the Veteran and the evidence of record.  That claim is inextricably intertwined with the other pending claims.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran and his representative with notice of how to substantiate a claim for secondary service connection in compliance with 38 U.S.C.A. § 5103 (a) and 38 C.F.R. § 3.159 (b), to include notice of 38 C.F.R. § 3.310(a) (2006) and Allen v. Brown, 7 Vet. App. 439 (1995).  Also include notice of the requirements for TDIU.

2.  Then, schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the nature and etiology of any current low back and right hip disabilities.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The supporting rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should provide the following opinions:

(a) Is it at least as likely as not (50 percent or greater probability) that any current low back disability is etiologically related to the Veteran's active service?

(b) Is it at least as likely as not (50 percent or greater probability) that any current low back disability was caused or chronically worsened by the service-connected right knee disability, to specifically include any altered gait? 

(c) Is it at least as likely as not (50 percent or greater probability) that any current right hip disability was caused or chronically worsened by the service-connected right knee disability, to specifically include any altered gait?

(d)  The examiner should state whether it is at least as likely as not (50 percent or greater probability) that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected disabilities.  If the Veteran is felt able to work, the examiner should state what kind of work and what accommodations would be needed due to the service-connected disabilities.

3.  Schedule the Veteran for a VA eye examination by an examiner with sufficient expertise to determine the nature and etiology of any current eye disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The supporting rationale for all opinions expressed must be provided.  Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any currently present eye disability is etiologically related to active service, to specifically include LASIK surgery during service.  

4.  Schedule the Veteran for a VA examination by an examiner with sufficient expertise to determine the current level of severity of all impairment resulting from the service-connected right knee disability.  The examiner must review the claims file and must note that review in the report.  Any indicated studies should be performed.  The examiner should also state whether there is any additional loss of range of motion due to weakened motion, excess motion, painful motion, incoordination, or fatigability.  The examiner should state whether or not there is any recurrent lateral instability, and if so, the severity.

5.  Then, readjudicate the claims.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


